Citation Nr: 0728984	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1972.  He died in January 2005 and the appellant is 
his surviving spouse.

This appeal arose from a June 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.

In April 2007, the appellant and her sister (who did not 
provide testimony) appeared at the RO in Little Rock, 
Arkansas and presented testimony in support of the claim 
before the undersigned Veterans Law Judge.  A transcript of 
that testimony has been associated with the claims file.  At 
the hearing, additional evidence, accompanied by a waiver of 
RO consideration was received.  This evidence will be 
considered by the Board in adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran died in January 2005 at the age of 53.  The 
death certificate shows that the immediate cause of his death 
was listed as myocardial infarction due to or as a 
consequence of multi system organ failure due to or as a 
consequence of gastric perforation.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause included alcoholism.

2.  At the time of the veteran's death, service connection 
was in effect for revision, left hip arthroplasty, evaluated 
as 90 percent disabling.

3.  The veteran's service-connected left hip disability did 
not result in, cause, contribute to or otherwise hasten his 
death.

4.  No liver, cardiovascular or pulmonary condition, 
including hypertension, was demonstrated either during the 
veteran's active military service, or the first post-service 
year, and the primary causes of the veteran's death: 
myocardial infarction due to or as a consequence of multi 
system organ failure due to or as a consequence of gastric 
perforation, are not shown to have been related to service, 
and there has been no evidence presented establishing or even 
suggesting that any of those disorders were caused or 
chronically worsened by the veteran's service-connected left 
hip disability.

5.  The record reflects that the veteran was hospitalized by 
VA in from January 11 to 14, 2005; and thereafter from 
January 16, 2005 until his death on January [redacted], 2005.  

6.  The evidence does not show that the veteran suffered from 
additional disability that contributed to cause death as the 
result of either January 2005 VA hospitalization, or as a 
result of any medical or surgical treatment provided (or as 
generally alleged, which VA failed to provide) during those 
times. 

7.  There is no competent medical evidence demonstrating that 
the veteran died as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or as a result of an event not reasonably 
foreseeable, as a result of VA medical treatment received in 
January 2005.




CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 (2006).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for the veteran's death as claimed to be 
caused by VA medical treatment (or lack thereof) furnished in 
January 2005, have not been met.  38 U.S.C.A. §§ 1151, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
March 2005, before the initial adjudication in June 2005.

The requirements with respect to the content of the VCAA 
notice were met in this case. VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the March 2005 
VCAA letter about the information and evidence that is 
necessary to substantiate a cause of death claim, to include 
brought under a theory of entitlement pursuant to 38 U.S.C.A. 
§ 1151.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.

To the extent that the VCAA notice letter that was provided 
to the appellant may not have specifically contained the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In this regard, the RO 
has informed the appellant in the June 2005 rating decision, 
and the January 2006 statement of the case (SOC), of the 
reasons for the denial of her claims and, in so doing, 
informed her of the evidence needed to substantiate the 
claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection for the cause 
of death or compensation under the provisions of 38 U.S.C.A. 
§ 1151 is awarded.  Id.  

In the present appeal, the appellant was not specifically 
provided with this notice.  However, inasmuch as the claims 
herein are being denied the matter is moot.  Accordingly, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).

With regard to the duty to assist, the record contains the 
veteran's service medical records, his post-service VA 
medical records, his death certificate and an autopsy report, 
Board hearing testimony presented by the appellant, and the 
veteran's terminal medical records from VA dated in January 
2005 which were submitted by the appellant at the April 2007 
Board hearing and were accompanied by a waiver.  A VA medical 
opinion was sought in this case and was provided in June 
2005.  See generally 38 C.F.R. § 3.159(c)(4).  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record that could be obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  The Board finds that the RO has complied with the 
duty to assist the appellant with the development of her 
claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006).


Factual Background

The veteran died in January 2005 at age 53.  The death 
certificate shows that the immediate cause of his death was 
listed as myocardial infarction due to or as a consequence of 
multi system organ failure due to or as a consequence of 
gastric perforation.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included alcoholism.  An autopsy was performed.

At the time of his death, service connection was in effect 
for revision, left hip arthroplasty, evaluated as 90 percent 
disabling.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse, in February 2005, 
claiming that the cause of the veteran's death was due to 
service.

In February 2005, the appellant also filed a DIC claim under 
the provisions of 38 U.S.C.A. § 1151, maintaining that his 
death was caused or hastened by his release from a VA 
hospital before he should have been released.

The service medical records (SMRs) show included no treatment 
for or diagnosis of any cardiovascular disorder including 
hypertension, or for any liver or gastro-intestinal problem.  
A medical board examination conducted in September 1972 
revealed that clinical evaluation of the heart, vascular 
system and lungs and chest was normal.  Blood pressure was 
110/70 and a chest X-ray films was negative.  The only 
documented clinical abnormalities pertained to the right 
shoulder and left hip.  The record contains a report of 
medical board proceedings dated in late September 1972 in 
which it was determined that due to a recurrent dislocating 
right shoulder and traumatic arthritis of the left hip, both 
existing prior to service, the veteran was determined to be 
medically unfit for further military service and he was 
discharged in December 1972.  

Service connected for a left hip disorder was granted in a 
March 1973 rating decision, effective from December 1972.  
Following left total hip arthroplasty done by VA in April 
1976, a 100% evaluation for the left hip disorder was granted 
in a June 1976 rating decision, effective from June 1976.

The veteran underwent a VA examination in March 1977 at which 
time chest X-ray films of the chest revealed a small nodular 
density over the anterior surfaces of the first left rib and 
that the heart was unremarkable.  Diagnoses of post-traumatic 
aseptic necrosis of the left femoral head and postoperative 
sequelae, total hip implant, were made.  Thereafter in an 
April 1977 rating decision, the veteran's left hip disorder 
was assigned a 30 percent evaluation, effective from July 
1977.  

In June 1995, revision, left total hip arthroplasty was 
performed by VA.  Thereafter, by rating action of August 
1996, a 90 percent evaluation was assigned from August 1996.  
Entitlement to special monthly compensation was also granted 
in that rating decision, based on loss of use of one foot.

In August 1996, the veteran filed a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability (TDIU claim).  This claim was denied in a 
December 1996 rating action.  In a December 1998 rating 
decision, a 90 percent evaluation was continued for the left 
hip disability.

The veteran died in January 2005.  The death certificate 
described his death as due to natural causes.

VA records reveal that the veteran was hospitalized by VA 
from January 11 to 14, 2005, with primary diagnoses of acute 
renal failure (ARF) and gastritis.  The medical history 
stated that the veteran had presented 3 weeks previously with 
decreased appetite, nausea and vomiting.  It was noted that 
he had been drinking heavily for 30 years, drinking 1 to 1.5 
pints of Jack Daniels daily.  The veteran reported that he 
stopped drinking on December 21, 2004 and this is when his 
symptoms developed.  Significant testing was conducted which 
revealed hypotension, decreased renal function and anemia.  
Fluid resuscitation was done.  Thereafter it was reported 
that the veteran was feeling better and that his abdominal 
pain had subsided.  A decision was made to discharge him with 
a follow-up appointment for January [redacted], 2005.  He was given 
dietary and activity instructions and limitations.

The veteran was readmitted for hospitalization from January 
16 to [redacted], 2005.  At that time, the primary diagnoses were 
ruptured splenic infarct and myocardial infarction.  It was 
noted that he had been discharged by VA 2 days previously 
with ARF and electrolyte imbalances.  On return, the veteran 
complained of inability to tolerate food, repeated episodes 
of vomiting and constant epigastric pain.  

On January 18, 2005, the veteran was seen for consultation 
and evaluation for cirrhosis with acute abdominal pain and 
focal colitis per CT scan, as well as elevated lactic acid.  
A CT scan revealed: (1) chronic interstitial changes of the 
lungs bilaterally; (2) moderate to large amounts of ascites 
with menatocrit effect seen in the pelvis; (3) thickening and 
inflammation of the right colon; and (4) irregular nodular 
contour of the liver, consistent with hepatic cirrhosis.  The 
veteran underwent paracentesis and exploratory laparatomy 
with splenectomy and packing.  

The record includes a consent form which reveals that 
informed consent for the aforementioned procedures was 
obtained from the veteran's wife by phone on January 18, 
2005.  The consent form indicated that the possible 
procedures contemplated for the veteran included exploratory 
laparotomy, possible bowel resection, possible ostomy, and 
other indicated procedures.  A VA doctor certified that 
possible risks were discussed with the appellant which 
included bleeding, infection, reaction to anesthesia, need 
for transfusion, stroke, heart attack and death.

The hospital course report for the veteran's VA 
hospitalization from January 16 to [redacted], 2005, indicated that 
from the time of admission, the veteran's condition did not 
improve.  It was noted that general surgery was consulted for 
suspected ischemic bowel and the veteran was taken for 
exploratory laparotomy.  It was reported that no ischemic 
bowel was noted but there was a splenic rupture; a 
splenectomy was performed and the veteran's abdomen was 
packed and he was returned promptly to ICU for stabilization.  
Overnight, after surgery, pressure was maintained with fluid 
boluses.  The next morning, the veteran became hypotensive, 
requiring pressors; he subsequently decompensated and 
expired.  The report mentioned that an autopsy was performed 
which revealed a massive myocardial infarction, and that 
there was no localized hematoma to suggest a focal area of 
blood loss.

A copy of the January 2005 autopsy report is of record.  The 
report noted a history of heavy alcohol use.  It was recorded 
that on the day of the veteran's death an exploratory 
laparotomy with splenectomy was performed, complicated by 
prolonged hemorrhage.  At 10:15 AM that morning, the veteran 
was noted to have ventricular tachycardia progressing to 
ventricular fibulation; resuscitation attempts were 
unsuccessful and the veteran was pronounced dead at 10:35 AM.  
The autopsy recorded the presence of the following 
conditions: acute myocardial infarction; pleural effusions 
and moderate emphysema of the lungs; ulceration of the 
gastro-esophageal junction and mildly hemorrhagic rectal 
mucosa; acute and chronic pancreatic infiltration; increased 
hepatic fibrosis with diffuse nodular regeneration, 
suggestive of cirrhosis; and left adrenal hemorrhage with 
adjacent hematoma.

The record contains a VA medical opinion offered in June 2005 
based upon review of VA medical records and the autopsy 
report.  The VA doctor opined that the ruptured spleen was 
not likely to be related to premature discharge from the 
previous hospitalization and that it appeared that 
appropriate care was rendered and that the patient 
unfortunately had a heart attack preoperatively.

The appellant provided testimony at a hearing held before the 
undersigned Veterans Law Judge in April 2007.  At the hearing 
additional evidence was presented consisting of VA records 
current to the date of the veteran's death, accompanied by a 
signed waiver.  The appellant testified that VA had not fully 
examined and evaluated the veteran when he was hospitalized 
in January 2005 and was negligent in his care.  

Legal Analysis

The appellant has offered two primary contentions in support 
of her claim for service connection for the cause of the 
veteran's death.  She believes that the veteran's service or 
his service connected left hip disorder played a part in his 
death.  Alternately, she also filed a DIC claim under the 
provisions of 38 U.S.C.A. § 1151, claiming that the veteran 
was discharged from a VA hospital without proper medical care 
while he was still very ill and maintaining that he was not 
diagnosed and treated properly.  
	A.  Service Connection - Cause of Death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2006). However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

Where a veteran has served for 90 days or more during a 
period of war and conditions including cardio-vascular renal 
disease, to include hypertension, and cirrhosis of the liver 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (2006).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt that exists because of an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  See 38 C.F.R. § 
3.102 (2006).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In essence, the appellant contends that the veteran's death 
was caused by a service-connected disability.

In this case, the death certificate shows that myocardial 
infarction due to or as a consequence of multi system organ 
failure due to or as a consequence of gastric perforation 
were the causes of the veteran's death.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause included alcoholism.   The terminal medical 
records also identify cirrhosis and emphysema as conditions 
which were present at the time of the veteran's death 
according to the autopsy report.  The evidence does not 
demonstrate that either cirrhosis, or a cardiac disorder or 
pulmonary disease, to include hypertension, began during his 
period of active service or was diagnosed as shown by any 
clinical evidence of record during the first post-service 
year.  The veteran's service medical records do not reflect 
treatment for either liver, cardiac or pulmonary problems.  
In brief, the medical evidence does not demonstrate the 
presence of liver, cardiac or pulmonary problems during 
service, and in fact shows that these disorders were 
initially diagnosed at a period far removed from the 
veteran's separation from service.  In addition, since 
neither liver, cardiac nor pulmonary disability was 
manifested to a compensable degree within one year following 
his separation from service (that is, by December 1973), the 
laws and regulations whereby that disability can be presumed 
to have been incurred during service are not for application.  
See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).

At the time of the veteran's death, he was service connected 
for a left hip disorder only.  The appellant does not 
specifically contend, nor does any competent or clinical 
evidence of record establish or even suggest that the left 
hip disorder somehow contributed to or hastened the veteran's 
death.  Upon careful review of this case, the Board finds 
that no competent medical evidence has been submitted to 
relate the decedent's death to service or to any service-
connected disability.

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service or his service-connected disability.  The Board has 
considered the appellant's statements and testimony to this 
effect.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the claimed causal 
relationship between the decedent's death and his military 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of death of the decedent.  As the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for 
the cause of the veteran's death must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).
        B.  38 U.S.C.A. § 1151 - Cause of Death Claim

With regard to eligibility for benefits under 38 U.S.C.A. 
1151(a) for additional disability or death due to hospital 
care, medical or surgical treatment, or VA examination, 38 
C.F.R. § 3.361 (2006) provides, in pertinent part, as 
follows:

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after October 
1, 1997. This includes original claims and claims to reopen 
or otherwise readjudicate a previous claim for benefits under 
38 U.S.C. 1151 or its predecessors. The effective date of 
benefits is subject to the provisions of §3.400(i). For 
claims received by VA before October 1, 1997, see §3.358.

(2) [Relates to compensated work therapy, not pertinent 
here.]

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death. 
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section. Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.
(1)  Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions. 
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death. The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or
(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of §17.32 of this chapter. 
Minor deviations from the requirements of §17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in §17.32(b) of this 
chapter, as in emergency situations. (2) Events not 
reasonably foreseeable. Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of §17.32 of this chapter.

(3) [Relates to training and rehabilitation services or 
compensated work therapy program, not pertinent here.]

(e) Department employees and facilities.

(1) A Department employee is an individual:

(i) Who is appointed by the Department in the civil service 
under title 38, United States Code, or title 5, United States 
Code, as an employee as defined in 5 U.S.C. 2105;

(ii) Who is engaged in furnishing hospital care, medical or 
surgical treatment, or examinations under authority of law; 
and

(iii) Whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.

(2) A Department facility is a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction. (f) 
Activities that are not hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  (The regulation also includes 
examples which do not meet the definition of hospital care, 
medical or surgical treatment, or examination furnished by a 
Department employee or in a Department facility within the 
meaning of 38 U.S.C. 1151(a)).  

(g) Benefits payable under 38 U.S.C. 1151 for a veteran's 
death.

(1) Death before January 1, 1957. The benefit payable under 
38 U.S.C. 1151(a) to an eligible survivor for a veteran's 
death occurring before January 1, 1957, is death 
compensation. See §§3.5(b)(2) and 3.702 for the right to 
elect dependency and indemnity compensation.

(2) Death after December 31, 1956.  The benefit payable under 
38 U.S.C. 1151(a) to an eligible survivor for a veteran's 
death occurring after December 31, 1956, is dependency and 
indemnity compensation. (Authority: 38 U.S.C. 1151).

The appellant argues that negligent VA medical treatment 
which the veteran received in January 2005 VA caused his 
death.  She maintains that the veteran was not fully 
evaluated and diagnosed and that he was discharged from VA 
hospitalization pre-maturely which resulted in his death days 
later.  

In addressing the question of whether additional disability, 
or in this case the veteran's death, is the result of VA 
medical treatment, the Board notes that, to establish 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the veteran's 
additional disability.  The mere fact that a veteran received 
VA care or treatment and that the veteran subsequently died, 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2006).

The medical evidence reflects that the veteran underwent a 
period of hospitalization from January 11 to 14, 2005, at 
which time the primary diagnoses were acute renal failure 
(ARF) and gastritis.  Significant testing was conducted which 
revealed hypotension, decreased renal function and anemia; 
fluid resuscitation was done.  Thereafter it was reported 
that the veteran was feeling better and that his abdominal 
pain had subsided.  A decision was made to discharge him with 
a follow-up appointment for January [redacted], 2005.  He was given 
dietary and activity instructions and limitations.  

The veteran was readmitted for VA hospitalization on January 
16, 2005, with symptoms similar to those noted days earlier 
to include, inability to tolerate food, repeated episodes of 
vomiting and constant epigastric pain.  Ruptured splenic 
infarct and myocardial infarction were diagnosed at that 
time.  Additional problems including : (1) chronic 
interstitial changes of the lungs bilaterally; (2) moderate 
to large amounts of ascites with menatocrit effect seen in 
the pelvis; (3) thickening and inflammation of the right 
colon; and (4) irregular nodular contour of the liver, 
consistent with hepatic cirrhosis were identified by CT scan.  
The veteran's condition did not improve during that 
hospitalization despite attempts and the fact that the 
veteran underwent paracentesis and exploratory laparatomy 
with splenectomy; ultimately he died on January [redacted], 2005.

In this case, the veteran's death, although occurring 
approximately just days after the VA hospitalization from 
January 11 to 14, 2005, was not shown in any manner to have 
been caused by that treatment or alleged lack of proper 
treatment.
As indicated previously, the immediate cause of death was 
listed as myocardial infarction due to or as a consequence of 
multi system organ failure due to or as a consequence of 
gastric perforation.  Alcoholism was implicated as a 
significant condition contributing to death but not resulting 
in the underlying cause.  The death certificate certified 
that the veteran's death was due to natural causes and the 
autopsy reflected that the veteran had multiple significant 
medical problems which existed at the time of his death which 
were both listed and not listed on the death certificate.  
Neither VA treatment (nor alleged failure to treat) from 
January 11 to 14, 2005; nor from January 16 to [redacted], 2005, has 
been implicated or identified by any competent or clinical 
evidence as a contributory or primary cause of the veteran's 
death.

Concerning the matter of foreseeability, the predicate to a 
determination of whether there was "an event not reasonably 
foreseeable" (in this case, the veteran's death) is that such 
event must have been "caused" by VA hospital care or medical 
treatment. Although the veteran's death arguably may not in 
fact have been reasonably foreseeable, as discussed above a 
preponderance of the evidence of record indicates that the 
death was not "caused" by VA treatment or lack thereof.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(d) (2006).  
Moreover, when the veteran underwent exploratory laparatomy 
with splenectomy on January 18, 2005, the day prior to his 
death, the appellant consented to those procedures and was 
made aware that death was a possible consequence, and as such 
was reasonably foreseeable.  

Finally, the appellant has essentially argued that negligence 
on the part of the VA staff contributed to the veteran's 
death, maintaining that he was not fully and properly 
evaluated, diagnosed and treated.  However, a review of the 
applicable records discloses no evidence which would suggest 
that VA's treatment of the veteran in January 2005, caused or 
contributed, through carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, the 
death of the veteran.  In this regard, the record contains 
one medical opinion on point provided by a VA doctor in June 
2005.  At that time, the VA doctor, having reviewed VA 
medical records and the autopsy report, opined that the 
ruptured spleen was not likely to be related to premature 
discharge from the previous hospitalization and that it 
appeared that appropriate care was rendered and that the 
patient unfortunately had a heart attack preoperatively.  
There is no contrary opinion of record.

Simply put, the appellant has submitted no competent evidence 
which tends to substantiate her contentions that the 
veteran's death resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical and/or surgical 
treatment to the veteran.

In the absence of competent evidence which demonstrates that 
the veteran's death was a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, the Board concludes that entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151 is not warranted.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


